                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BRUCE M. CAMPBELL and                               No. 4:16-CV-00779
    KIM L. CAMPBELL,
                                                        (Judge Brann)
                Plaintiffs,

         v.

    CHARLES BALON, et al.,

                Defendants.

                                           ORDER

                                     MARCH 5, 2019

                                          Crossclaims

        On February 7, 2019, this Court granted summary judgment in favor of the

Town of Bloomsburg, Charles Balon, and Kenneth Auchter on several claims in

Plaintiffs’ Amended Complaint.1 At that time, the Court ordered the parties to show

cause why it should not grant summary judgment in favor of those Defendants on

all crossclaims brought by and against them. In response, the remaining defendants

withdrew their respective cross claims against one another.2 Those crossclaims will

therefore be dismissed.




1
     ECF No. 106.
2
     ECF No. 107 ¶ 4; ECF No. 108 ¶ 13.
                 Plaintiffs’ Civil Assault Claim Against Kenneth Auchter

       In its previous Memorandum Opinion and Order, this Court inadvertently

failed to address Mr. Auchter’s motion for summary judgment on Count XIII of

Plaintiffs’ Complaint.3

       Count XIII alleges that Mr. Auchter’s conduct during Mr. Campbell’s arrest4

constituted the tort of assault. Under Pennsylvania law, however, “[t]he appropriate

standard for determining a [police] officer’s potential liability for assault and battery

when making an arrest is whether excessive or unreasonable force was used in

effectuating that arrest.”5 Because this Court held that Mr. Auchter’s conduct did

not constitute excessive force as a matter of law,6 Plaintiffs’ civil assault claim must

likewise fail.

                           Whether this Court Should Maintain
                   Jurisdiction Over the Remaining State Law Claims

       In their show cause brief, John Berger and Chumley’s Bar and Grille argue

that this Court should decline to exercise its supplemental jurisdiction over the

remaining claims, which are all based on state law.7 This case, however, has been

pending in this Court for nearly three years. Discovery is complete; dispositive



3
    Mr. Auchter’s Brief in Support of his Motion for Summary Judgment (ECF No. 91) at 15-17.
4
    See February 7, 2019 Memorandum Opinion and Order (ECF No. 106) at 4-6.
5
    Glass v. City of Philadelphia, 455 F. Supp. 2d 302, 366 (E.D. Pa. 2006).
6
    February 7, 2019 Memorandum Opinion and Order at 6.
7
    ECF No. 107 ¶ 6-7.
motions have been considered and ruled upon; and all that remains is to set the matter

down for trial.        The Court, therefore, will continue to exercise supplemental

jurisdiction over the remaining state law claims.8

                                             Disposition

         IT IS HEREBY ORDERED that:

    1.      The crossclaims filed by Chumley’s Bar and Grille and John Berger

            against the Town of Bloomsburg, Charles Balon, and Kenneth Auchter,

            ECF No. 64 ¶¶ 294-96, are DISMISSED WITH PREJUDICE.

    2.      The crossclaims filed by the town of Bloomsburg, Charles Balon, and

            Kenneth Auchter against Chumley’s Bar and Grille and John Berger,

            ECF No. 68 ¶¶ 297-300, are DISMISSED WITH PREJUDICE.

    3.      After the resolution of the remaining claims in this case, the Clerk of Court

            shall enter judgment in favor of Kenneth Auchter on Count XIII of

            Plaintiffs’ Amended Complaint, ECF No. 26.

                                                        BY THE COURT:


                                                        s/ Matthew W. Brann
                                                        Matthew W. Brann
                                                        United States District Judge

8
    See Growth Horizons, Inc. v. Delaware County, Pa., 983 F.2d 1277, 1284-85 (3d Cir. 1993)
    (indicating that a United States District Court may continue to exercise supplemental
    jurisdiction over state law claims under 28 U.S.C. § 1367 even after the dismissal of all federal
    claims); id. (“If the dismissal of the [federal] claim occurs late in the action, knocking [the state
    law claims] down with a belated rejection of supplemental jurisdiction may not be fair.”)
    (quoting David D. Siegel, Practice Commentary).
